Nott, J.
delivered the opinion of the Court.
In this case the defendant had suffered an ior a judgment by deiault to be entered J o «/ agajlist him. When the cause was submitted to the Jury to assess the damages, they were informed by the presiding Judge, that as defendant had made default, he had admitted that the plantiff had a good cause of action against him, and was, therefore, entitled to a verdict. That they could not find for the defendant, but according to the case of Reigne vs. Dewees, 2d Bay 405, they must give the plaintiff something, if it were but a cent.
The Jury, nevertheless, found a verdict for the defendant.
A motion is now made to set that verdict aside, and grant a new trial; and this Court is of opinion that the motion ought to be granted, A defendant is, in no case, entitled to a verdict, while an order for judgmentstands unreversed against him.
The other Judges concurred.